Citation Nr: 1140877	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury.

2.  Entitlement to service connection for a residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.  He has also served as a reserve member of the United States Army National Guard, with various documented periods of active duty service for training (ACDUTRA) from June 1977 through August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued in May and September of 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of procedural history, claims for service connection for residuals from a cold weather injury and residuals of a left knee injury were filed in January 2008 and June 2008 respectively.  Service connection for the Veteran's claimed cold weather injury was denied in a May 2008 rating decision.  Service connection for the Veteran's claimed left knee disorder was denied in a September 2008 rating decision.  Responsive and timely Notices of Disagreement as to those issues were received by VA in June 2008 and September 2008 respectively.  The Veteran's appeal as to those issues was perfected via VA Form 9, received by VA in January 2009.  

The Veteran testified before the undersigned at a Travel Board hearing held in August 2011 at the St. Petersburg, Florida RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Through written pleadings and testimony offered at his August 2011 Travel Board hearing, the Veteran claims that he incurred a cold weather injury to the middle finger, ring finger, and pinky finger of his right hand during service in Germany from 1958 to 1961 with the 14th Armored Cavalry Division.  Specifically, he has stated that his service in Germany required him to perform guard duty in three month cycles along the boundary between East Germany and West Germany.  According to the Veteran, such duties required him to spend much of his time inside of tanks and camped outdoors in tents, with minimal protection from the climate.  At his hearing, the Veteran reported that current symptoms include numbness and tingling in his right hand.  A private February 2008 treatment record from Dr. A.F. expresses the opinion that the Veteran had been manifesting symptoms that were consistent with a cold weather injury.  Although Dr. A.F. does not specifically attribute the Veteran's symptoms to a cold weather injury incurred during active duty service, he does cite in the record the Veteran's reported service history in Germany.

Concerning his claimed left knee disorder, the Veteran has reported that he slipped and fell while attempting to enter a fuel truck and struck his left knee.  According to the Veteran, he experienced a cut on his left knee and immediate swelling, but did not seek immediate treatment or report the injury because the injury occurred at the end of his period of reserve duty, and thus, no person was available to either take a report or to treat the injury.  A private September 2008 treatment record from Dr. J.S. reflects that the Veteran underwent surgery on June 22, 2007 to remove a loose body from his left knee.  Dr. J.S. stated that he is unable to specifically opine that the Veteran's left knee disorder is related to his reported 1988 injury while on ACDUTRA.  Nonetheless, he does state that the Veteran's left knee injury is "definitely an old injury and I would say probably in the order of 20 to 30 years old."  Such a time frame is consistent with the Veteran's assertion that he initially injured his knee in 1988 during ACDUTRA.

To date, no documented efforts have been made to obtain treatment records which are related to the Veteran's left knee surgery in June 2007.  Such records are highly likely to be relevant to the questions of the nature and etiology of the Veteran's left knee disorder.  Hence, efforts to obtain those records should be made.  Additionally, the Board notes that the most recent treatment records that have been associated with the claims file pertain to treatment received by the Veteran in September 2008.  Efforts should also be made to obtain any records of treatment since that time and to associate them with the claims file.  38 C.F.R. § 3.159.

Also, the Veteran has not been afforded any VA examinations to determine the nature and etiology of any current disability arising from his reported cold weather injury or left knee injury.  In view of the foregoing evidence, such examinations are necessary for the Board to determine the nature and etiology of the Veteran's claimed disorders in this case.  38 C.F.R. § 3.159(c)(4).  Accordingly, VA examinations in that regard should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for residuals of a cold weather injury and for a left knee disorder.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional VA and private treatment records which pertain to his left knee surgery in June 2007 and for treatment received since September 2008, and, to schedule the Veteran for VA examinations to determine the nature and etiology of his claimed residuals from his cold weather injury and his left knee disorder. 

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of the private and/or VA treatment providers who provided treatment of the left knee leading up to his June 2007 left knee surgery, performed the June 2007 left knee surgery, and provided any post-surgical treatment of the left knee.

The Veteran should also be requested to identify on the release the name(s) and address(es) of any private and/or VA medical providers who have rendered treatment for either his cold weather injury residuals or his left knee since September 2008.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of any residuals resulting from his claimed cold weather injury.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the VA examiner should assume that the Veteran was exposed to cold weather during service in Germany from 1958 to 1961.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to provide a diagnosis and to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed disorders are manifestations of residuals that have resulted from his exposure to cold weather during service in Germany from 1958 to 1961.
 
A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service personnel records, service treatment records, post-service VA and private treatment records, the Veteran's hearing testimony, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of any current left knee disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.
 
All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to provide a diagnosis of the Veteran's left knee disorder and to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is related to an injury or illness incurred by the Veteran during his active duty service or during any periods of ACDUTRA.
 
A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service personnel records, service treatment records, post-service VA and private treatment records, the Veteran's hearing testimony, and the Veteran's claims submissions), relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claims of entitlement to service connection for residuals of a cold weather injury and for a left knee disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


